We find that this record sufficiently establishes that, insofar as plaintiff has any claim for unlawful interference with contract rights, such claim accrued prior to November 3, 1946, and, accordingly, the motion to dismiss the complaint under subdivision 6 of rule 107 of the Rules of Civil Practice should have been granted. Order unanimously reversed, with $20 costs and disbursements to the appellants, and the motion to dismiss the complaint under subdivision 6 of rule 107 granted. Settle order on notice. Present — Peek, P. J., Glennon, Callahan, Yan Yoorhis and Shientag, JJ.